UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 08/31 Date of reporting period: 5/31/09 The following N-Q relates only to Dreyfus Core Equity Fund, a series of the Registrant, and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for these series, as appropriate. FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Core Equity Fund May 31, 2009 (Unaudited) Common Stocks94.7% Shares Value ($) Consumer Discretionary16.9% McDonald's McGraw-Hill Cos. News, Cl. A Philip Morris International Procter & Gamble Target Consumer Staples21.6% Altria Group Coca-Cola Estee Lauder, Cl. A Nestle, ADR PepsiCo Wal-Mart Stores Walgreen Whole Foods Market 15,000 a Energy22.2% Chevron ConocoPhillips Exxon Mobil Halliburton Occidental Petroleum Patriot Coal 2,400 b Peabody Energy Royal Dutch Shell, ADR Total, ADR Transocean 12,243 b Financial4.5% American Express Bank of America HSBC Holdings, ADR JPMorgan Chase & Co. Health Care9.4% Abbott Laboratories Johnson & Johnson Medtronic Merck & Co. Novo Nordisk, ADR Industrials5.1% Caterpillar Emerson Electric General Dynamics 11,000 625,900 General Electric 204,000 2,749,920 United Technologies 27,000 1,420,470 Information Technology12.8% Apple 25,000 b 3,395,250 Automatic Data Processing 30,000 1,140,300 Cisco Systems 100,000 b 1,850,000 Intel 325,000 5,109,000 Microsoft 100,000 2,089,000 QUALCOMM 25,000 1,089,750 Texas Instruments 75,000 1,455,000 Materials2.2% Freeport-McMoRan Copper & Gold 14,000 762,020 Praxair 25,000 1,830,000 Rio Tinto, ADR 1,000 181,440 Total Common Stocks (cost $117,829,615) Other Investment5.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,243,000) 6,243,000 c Investment of Cash Collateral for Securities Loaned.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $252,511) 252,511 c Total Investments (cost $124,325,126) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a All or a portion of these securities are on loan. At May 31, 2009, the total market value of the fund's securities on loan is $254,745 and the total market value of the collateral held by the fund is $252,511. b Non-income producing security. c Investment in affiliated money market mutual fund. At May 31, 2009, the aggregate cost of investment securities for income tax purposes was $124,325,126. Net unrealized appreciation on investments was $1,617,017 of which $21,725,706 related to appreciated investment securities and $20,108,689 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investment in Securities 120,467,084 5,475,059 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note or in the accompanying table(s). Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
